Citation Nr: 1631917	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of pneumonia.

2.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension with coronary artery disease.

3.  Entitlement to service connection for residuals of pneumonia.

4.  Entitlement to service connection for hypertension with coronary artery disease.

5.  Entitlement to service connection for low potassium.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to service connection for gout.
9.  Entitlement to service connection for pulmonary embolus (claimed as blood clots in lungs).

10.  Entitlement to service connection for deep venous thrombosis (claimed as blood clots in legs).

11.  Entitlement to service connection for residuals of spinal tap.

12.  Entitlement to service connection for nephrolithiasis (kidney stones).

13.  Entitlement to service connection for residuals of carcinoma of the colon with colectomy.

14.  Entitlement to service connection for hemorrhoids.

15.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1968 to February 1970.


This case comes before the Board of Veterans' Appeals (Board) on appeal from  a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues regarding service connection and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1980 decision, the Board denied service connection for residuals of pneumonia.

2.  The evidence received since the March 1980 decision denying service connection for residuals of pneumonia includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

3.  In a March 1980 decision, the Board denied service connection for hypertension.

4.  The evidence received since the March 1980 decision denying service connection for residuals of pneumonia is not cumulative or redundant of the evidence or record at the time of the prior, final denial.


CONCLUSIONS OF LAW

1.  The March 1980 Board decision denying service connection for residuals of pneumonia is final.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2015).

2.  New and material evidence has been received and the claim for service connection for residuals of pneumonia is reopened for reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

3.  The March 1980 Board decision denying service connection hypertension is final.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2015).

4.  New and material evidence has been received and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. § 3.156(c)(i) (2015).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

New and Material Claims - Pneumonia and Hypertension

In March 1980, the Board denied service connection for residuals of pneumonia and hypertension. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).  That decision is final, and to reopen his claims, the Veteran must present evidence that relates to an unestablished fact necessary to substantiate the claim or service records that were available and not associated with the record at the time of the 1980 denial.

At the time of the prior denial, the Veteran claimed he incurred pneumonia and chronic residuals as well as hypertension during a period of active service.  The Board denied service connection based on a finding that the Veteran's service treatment records did not show treatment for pneumonia or hypertension while in service.

The evidence submitted since the Board decision in March 1980 consists of service treatment notes from the Martin Army Hospital, located at Fort Benning, Georgia that show an assessment of pneumonia in March 1968.  The Veteran submitted these records in August 2009. The Veteran has recently asserted that his hypertension is secondary to his pneumonia. 

The Board notes that since service treatment records which are relevant to the Veteran's claims, treatment records for pneumonia in service, were associated with the claims file after the 1980 decision, the claims must be reconsidered.  Accordingly, the Board finds that the claims are reopened for reconsideration under 38 C.F.R. § 3.156(c)(i).

Having been reopened, the Board finds that additional development is needed, and these claims are addressed in the remand portion of this decision.


ORDER

The application to reopen the claim for service connection for residuals of pneumonia is granted, and the appeal is allowed to this extent only.

The application to reopen the claim for service connection for hypertension with coronary artery disease is granted, and the appeal is allowed to this extent only.


REMAND

Service Connection Claims and TDIU

The Board notes that the Veteran has not been afforded VA examinations for his claim for residuals of pneumonia.  Given his treatment for pneumonia in service, and his claim of current residuals, the Board finds that a VA examination of this claim is warranted.  

The Board also notes that a number of his claims for service connection are premised on a secondary basis, either as chronic residuals of disease incurred in service or as a consequence of his treatment for pneumonia in service.   

While the Veteran has submitted records from the Martin Army Hospital, located at Fort Benning, Georgia, the Board is uncertain as to whether this is the entire treatment record from this facility.  Accordingly, the Board finds that the AOJ should request the entire treatment record from this location, as well as requesting the Veteran provide any additional service treatment records he may possess.  

Finally, the Board notes there appears to be outstanding VA treatment records.  The latest VA treatment records are from June 2011.  VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records from active service.  

Specifically, the RO is directed to request the entire treatment record from the Martin Army Hospital, located at Fort Benning, Georgia, for the Veteran's service, specifically to include the records surrounding his treatment for pneumonia and suspected meningitis at that facility in March 1968.

If, after making reasonable efforts to obtain named records the records are not able to be obtained, notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Request the Veteran provide any additional service treatment records he may possess, including all treatment records from the Martin Army Hospital, located at Fort Benning, Georgia.

3.  Obtain all outstanding VA treatment and evaluation records, including records from the Atlanta VA Medical Center dated June 2011 to the present.

4.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's residuals of pneumonia and treatment for suspected meningitis in service.  The claims folders should be provided to the examiner in conjunction with the examination and the examiner should indicate that the claims file was reviewed in the report.

a. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has any residuals of pneumonia based on his treatment for this condition in service, and/or any potential residuals of his treatment for suspected meningitis in service in March 1968, for which the Veteran asserts he was given a spinal tap.

b. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension with coronary artery disease, diabetes mellitus type II, pulmonary embolus, gout, deep vein thrombosis, hemorrhoids, and kidney stones were caused by his treatment in service for pneumonia and/or meningitis or any residuals of pneumonia.

The examiner should consider that the Veteran is competent to report symptoms and events that are capable of lay observation, and that the absence of treatment is not a basis for finding his statements not valid. Additionally, a rationale should be provided for any findings and conclusions.

5.  Any additional development deemed necessary by the RO should be undertaken.

6.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


